DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 08/12/2022.
Status of the claims:
Claims 1 – 3 and 7 – 24 are pending in the application.
Claims 1, 10, 11, 12, and 14 are amended.
Claims 22 – 24 are withdrawn

Claim Objections
The objections to claims 1 – 3, 5, and 7 – 21 in the previous action dated 03/15/2022 have been withdrawn in light of the applicant’s amendments filed 08/12/2022. Specifically, the objection to claim 1, regarding the missing article (a, an, the) has been withdrawn, the objection to claim 10, regarding the typographical error within the phase “radial_slot” has been withdrawn, the objections to claims 11, 12, 14, and 21 regarding the missing article (a, an, the) have been withdrawn, lastly, the objections to claims 2, 3, 5, 7 – 9, 13, and 15 – 20 for their dependency on an objected claim have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 5 and 14 under 35 U.S.C. 112(b) in the previous action dated 03/15/2022 have been withdrawn in light of the applicant’s amendments filed 08/12/2022. Specifically, the rejection to claim 5, regarding the lack of clarity as to the extension of the sheath through the lumen of the constant diameter section, has been withdrawn and the rejection to claim 14 regarding the lack of antecedent basis for the phrase “the transitional sheath” has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections to claims 1 – 3 and 7 – 21 in the previous action dated 03/15/2022 have been withdrawn in light of the applicant’s amendments filed 08/12/2022. Specifically, the rejection of independent claim 1 with respect to Nyuli in view of Finn and Christakis has been withdrawn because Nyuli is silent regarding wherein the constant diameter section extends from the distal end of the proximal decreasing diameter section to the distal end of the constant diameter section and wherein the sheath extends all of the way through said constant diameter section; additionally, the rejection of independent claim 1 with respect to Khan in view of Finn and Christakis has been withdrawn because Khan is silent regarding wherein the constant diameter section extends from the distal end of the proximal decreasing diameter section to the distal end of the constant diameter section and wherein the sheath extends all of the way through said constant diameter section; lastly, the rejections of the subsequent dependent claims with respect to both Khan and Nyuli have been withdrawn for the same reasons as set forth above.

Claims 1 – 3 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20030083730 A1), and in view of Christakis (US 20180185184 A1) (cited in previous action).
Regarding claim 1, Stinson teaches a known and conventional loading device (Figure 6 and paragraphs [0007 – 0010]).  Stinson teaches the device was known for collapsing a collapsible stent in preparation for delivery and implantation into a body (loading cartridge for collapsing a stent within a smaller diameter tube, outer member 140 - paragraphs [0007 – 0009]). The conventional loading device comprising: 
a proximal decreasing diameter section comprising a conical outer diameter and further defining a lumen with a conical inner diameter smaller than the conical outer diameter (Examiner’s note: as shown in Fig. 6 and the annotated Fig. 6, the funnel 158 has a conical outer diameter with an inner diameter that is smaller than its outer diameter and a lumen extending within said funnel) and smoothly transitioning and ranging from a maximum diameter at a proximal end to a minimum diameter at a distal end of the decreasing diameter section (Examiner’s note: as shown in the annotated Fig. 6, the funnel 158 has a constantly decreasing diameter from the denoted max diameter to the denoted minimum diameter at the distal end); 
a constant diameter section connected to, or integrated with, the proximal decreasing diameter section at the distal end of the decreasing diameter section (see annotated Fig. 6) (Examiner’s note: as shown in the annotated Fig. 6, the constant diameter section is integrated with the proximal decreasing diameter section as evidenced by the lack of breaks or interruptions along the length of the funnel) and comprising an outer diameter (outer diameter of funnel 158) and further defining a lumen with an inner diameter that is substantially constant and substantially equal to the minimum diameter of the proximal decreasing diameter section (Examiner’s note: as shown in Fig. 6 and the annotated Fig. 6, the constant diameter section defines a lumen extending there through, where the diameter is equal to the minimum diameter of the proximal decreasing diameter section), wherein the lumen of the constant diameter section extends from the distal end of the proximal decreasing diameter section to a distal end of the constant diameter section (Examiner’s note: as shown in the annotated Fig. 6, the lumen extends from distal end to distal end); 
a sheath (outer member 140) (paragraph [0008] and annotated Fig. 6) comprising a lumen extending lengthwise therethrough and operatively connected to, and extending within the lumen of the constant diameter section (see annotated Fig. 6) (Examiner’s note: as shown in the annotated Fig. 6, the lumen of the constant diameter section is coaxial over the lumen of the sheath), the sheath (outer member 140) comprising an outer diameter (outer diameter of outer member 140) that is the same as, or smaller than, the minimum inner diameter of the proximal decreasing diameter section (see annotated Fig. 6) (Examiner’s note: the outer member 140 is within the constant diameter section and therefor has a smaller diameter than the minimum inner diameter of the proximal decreasing diameter section), wherein the sheath extends all the way through the lumen defined by the constant diameter section (Examiner’s note: as shown in the annotated Fig. 6, the outer member 140 extends through the entire length of the denoted constant diameter section); and 
the loading device (funnel 158) is configured to progressively collapse the collapsible stent (stent 190) and to deliver the collapsed stent into the lumen of the sheath (outer member 140) (Examiner’s note: as discussed in paragraphs [0009 – 0010] the stent is advanced within the outer member to a collapsed / delivery diameter).  It is noted that as conventional is defined as what is in accordance with what is generally done, the use of the conventional stent shown by Stinson would have been known and used, or at least obvious to use, by one of ordinary skill in the art.
However, Stinson is silent to the conventional device as comprising (i) a liquid disposed within the lumen of the proximal decreasing diameter section, the lumen of the constant diameter section and/or the lumen of the sheath.
As to the above, Christakis teaches, in the same field of endeavor, a stent delivery system (Examiner’s note: Christakis states the device is well suited for loading a stent – paragraph [0043]), wherein a liquid is disposed within the lumen of the sheath (outer tubular member 20) (paragraph [0053]), for the purpose of hydrating the stent (paragraph [0027]) which helps retain their elastic properties (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the known and conventional device shown by Stinson to provide a liquid environment for the stent while loading / delivering for the purpose of hydrating the stent and retaining their elastic properties in view of Christakis.

Annotated Figure 6 of Stinson

    PNG
    media_image1.png
    515
    863
    media_image1.png
    Greyscale


Regarding claims 2 and 3, as discussed above, it would have been obvious to use the known and conventional medical device shown by Stinson in view of Christakis. Stinson further teaches [claim 2] wherein the sheath (outer member 140) is adapted to be translated within the constant diameter section (see annotated Fig. 6) (Examiner’s note: as noted in paragraph [0008] the funnel 158 is removably attached to the outer member 140, and in order for the attachment to take place, the outer member 140 has to move within the constant diameter section) and teaches [claim 3] wherein the sheath (outer member 140) is removably connected with the constant diameter section (see annotated Fig. 6) (Examiner’s note: as noted in paragraph [0008] the funnel 158 is removably attached to the outer member 140).

Regarding claim 20, as discussed above, it would have been obvious to use the known and conventional medical device shown by Stinson in view of Christakis. Stinson further wherein the sheath (outer member 140) comprises a delivery sheath (outer member 140) adapted to allow translation of the stent (stent 190) in a collapsed configuration to an anatomical site (Examiner’s note: as stated in paragraphs [0007 – 0010] the outer member 140 is a part of the delivery system 110, therefore it is clear that the outer member 140 is used as a delivery sheath to deliver the stent with the body).

Regarding claim 21, as discussed above, it would have been obvious to use the known and conventional medical device shown by Stinson in view of Christakis. Stinson further wherein the sheath (outer member 140) comprises a transitional sheath (outer member 140), wherein a distal end of the sheath (outer member 140) is operatively connected with a delivery sheath (inner member 120) (Examiner’s note: the inner member 120 is a part of the delivery system and is a tubular member, and therefor is a delivery sheath; furthermore the inner member 120 and outer member 140 are connected at the distal end where the operator grasps both).

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20030083730 A1) in view of Christakis (US 20180185184 A1) cited in previous action) as applied to claim 1 above, and further in view of Khan (US 5928258) (cited in previous action).
Regarding claims 7 – 10, the combination of Stinson and Christakis teaches the loading system above.
However, the combination of Stinson and Christakis is silent regarding (i) [claim 7] an aperture defined in an outer wall of the sheath and a male member disposed along the constant diameter section, wherein the sheath is adapted to slide within the constant diameter section lumen so that the male member is aligned and removably connected with the aperture, (ii) [claim 8] wherein the sheath and constant diameter section are prevented from rotation or longitudinal translation relative to each other when the male member is removably connected with the aperture, (iii) [claim 9] wherein the aperture comprises a radial slot, and (iv) [claim 10] wherein the radial slot is dimensioned to allow the male member to slide along the radial slot and whereby the sheath and constant diameter section are prevented from longitudinal translation relative to each other.
As to the above, Khan teaches, in the same field of endeavor, a loading device (loading system) for collapsing a collapsible stent (stent) in preparation for delivery and implantation into a body (abstract) the loading device comprising a proximal decreasing diameter section (tapered interior 82, see annotated Fig. 5), a constant diameter section (see annotated Fig. 5) connected (Examiner’s note: the constant diameter section and the proximal decreasing diameter section are a monolithic structure as shown in Fig. 5), a sheath (cartridge 50) comprising a lumen (Examiner’s note: the rod 16 is pulled through cartridge 50, thus cartridge 50 has a lumen) and further teaches wherein the loading device is configured to progressively collapse the collapsible stent (Examiner’s note: the stent is progressively collapsed via the tapered interior of the loading key way 84). Khan further teaches [claim 7] the claimed invention (a male member – radial key 54; and an aperture – keyway 84) wherein the aperture and the male member are in the opposite location and are used to connect two reciprocal parts. Although, Khan teaches the opposite locations of the male and female parts, it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the radial key 54 to the collar 80, and switch the keyway 84 onto the cartridge 50, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167; [claim 8] wherein the sheath (cartridge 50 - Khan) and constant diameter section (see annotated Fig. 5 - Khan) are prevented from rotation or longitudinal translation relative to each other when the male member (radial key 54 - Khan) is removably connected with the aperture (keyway 84) (Examiner’s note: when the radial key 54 is within the keyway 84 rotation and linear movement would be prevented as the cartridge 50 is locked in place – Khan); [claim 9] wherein the aperture (keyway 84) comprises a radial slot (Examiner’s note: keyway 84 partially extends radially around the collar 80 – Fig. 5 of Khan); and [claim 10] wherein the radial slot (keyway 84 - Khan) is dimensioned to allow the male member (radial key 54 - Khan) to slide along the slot and whereby the sheath (cartridge 50 - Khan) and constant diameter section (see annotated Fig. 5 - Khan) are prevented from longitudinal translation relative to each other (Examiner’s note: when the radial key 54 is within the keyway 84 rotation and linear movement would be prevented as the cartridge 50 is locked in place - Khan).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the known and conventional device funnel and outer member shown by Stinson to incorporate the aperture / radial slot and the male member, as taught by Khan, for the purpose of restricting movement between the removable funnel and the sheath (column 2, lines 25 – 47 – Khan), which will result less moving parts and a smoother means of collapsing the stent to within the sheath.

Annotated Figure 5 of Khan

    PNG
    media_image2.png
    320
    506
    media_image2.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20030083730 A1) in view of Christakis (US 20180185184 A1) cited in previous action) as applied to claim 1 above, and further in view of Purdy (US 20080288042 A1) (cited in previous action).
Regarding claim 11, the combination of Stinson and Christakis teaches the device of claim 1 above. And Stinson further teaches the known and conventional device, wherein the outer diameter of the sheath (outer member 140) enables the translation and/or rotation within the lumen of the constant diameter section (Examiner’s note: as stated in paragraphs [0007 – 0010] the funnel 158 is removable from the outer member 140, and therefore the outer member 140 has to be able to be translated within the constant diameter section denoted in the annotated Fig. 6).
However, the combination of Stinson and Christakis is silent regarding wherein the sheath comprises a planar sheet that is adaptable to define a tubular form.
As to the above, Purdy teaches, in the same field of endeavor, a stent delivery system, comprising a tubular sheath (sheath 215) comprising a planar sheet that is adaptable to define a tubular form (Examiner’s note: the sheath 215 is formed from a single sheet of material and is bonded together to form a tubular form – paragraph [0047]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the sheath of the known and conventional device shown by Stinson in view of Christakis such that it is comprised of a planar sheet that is adaptable to define a tubular form, as taught by Purdy, as this is a well-known method in the art for forming a tube / shaft, and using the known technique of forming a sheath from a planar sheet would have been obvious to one of ordinary skill in the art.

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20030083730 A1)in view of Christakis (US 20180185184 A1) cited in previous action), and Purdy (US 20080288042 A1) (cited in previous action) as applied to claim 11 above, and further in view of Khan (US 5928258) (cited in previous action).
Regarding claims 12 – 14, the combination of Stinson, Christakis, and Purdy teaches the loading device above. 
However, the combination of Stinson, Christakis, and Purdy is silent regarding the known and conventional device (i) [claim 12] wherein the sheath further comprises a longitudinal slot when in the tubular form and the constant diameter section comprises a male member adapted to engage with, and slide within, the longitudinal slot when the sheath is translated within the lumen of the constant diameter section, (ii) [claim 13] wherein relative rotation between the sheath and the constant diameter section is prevented by the engagement of the male member with the longitudinal slot, and (iii) [claim 14] wherein the sheath further comprises a radial slot in communication with the longitudinal slot, wherein the male member is further adapted to slide within the radial slot to prevent longitudinal translation between the constant diameter section and the transitional sheath.
As to the above, Khan teaches, in the same field of endeavor, a loading device (loading system) for collapsing a collapsible stent (stent) in preparation for delivery and implantation into a body (abstract) the loading device comprising a proximal decreasing diameter section (tapered interior 82, see annotated Fig. 5), a constant diameter section (see annotated Fig. 5) connected (Examiner’s note: the constant diameter section and the proximal decreasing diameter section are a monolithic structure as shown in Fig. 5), a sheath (cartridge 50) comprising a lumen (Examiner’s note: the rod 16 is pulled through cartridge 50, thus cartridge 50 has a lumen) and further teaches wherein the loading device is configured to progressively collapse the collapsible stent (Examiner’s note: the stent is progressively collapsed via the tapered interior of the loading key way 84). Khan further teaches [claim 12] the claimed invention (a male member – radial key 54; and an aperture – keyway 84) wherein the aperture and the male member are in the opposite location and are used to connect two reciprocal parts. Although, Khan teaches the opposite locations of the male and female parts, it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the radial key 54 to the collar 80, and switch the keyway 84 onto the cartridge 50, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167; [claim 13] wherein relative rotation between the sheath (cartridge 50 - Khan) and the constant diameter section (see annotated Fig. 5 - Khan) is prevented by the engagement of the male member (radial key 54) with the longitudinal slot (keyway 84 - Khan) (Examiner’s note: when the radial key 54 is within the keyway 84 rotation and linear movement would be prevented as the cartridge 50 is locked in place - Khan); and [claim 14] wherein the radial slot (keyway 84 - Khan) is dimensioned to allow the male member (radial key 54 - Khan) to slide along the slot and whereby the sheath (cartridge 50 - Khan) and constant diameter section (see annotated Fig. 5 - Khan) are prevented from longitudinal translation relative to each other (Examiner’s note: when the radial key 54 is within the keyway 84 rotation and linear movement would be prevented as the cartridge 50 is locked in place - Khan). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the funnel and outer member of the known and conventional shown by Stinson to incorporate the aperture / radial slot and the male member, as taught by Khan, for the purpose of restricting movement between the removable funnel and the sheath (column 2, lines 25 – 47 – Khan), which will result less moving parts and a smoother means of collapsing the stent to within the sheath.

Annotated Figure 5 of Khan

    PNG
    media_image2.png
    320
    506
    media_image2.png
    Greyscale


Claims 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 20030083730 A1) in view of Christakis (US 20180185184 A1) cited in previous action) as applied to claim 1 above, and further in view of Nyuli (US 10016275 B2) (cited in previous action).
Regarding claims 15, 16, and 19, the combination of Stinson and Christakis teaches the device of claim 1 above. Stinson further teaches the known and conventional device wherein the delivery systems were known to be used to deliver a stent to a damaged vessel within the body (paragraph [0004]).
However, the combination of Stinson and Christakis is silent regarding (i) [claim 15] wherein the stent comprises a prosthetic heart valve frame, (ii) [claim 16] wherein the stent comprises a prosthetic mitral valve frame, and (iii) [claim 19] wherein the stent comprises curved or spiral struts that, when collapsed into the loading device, fit together into a predictable and repeatable shape. 
As to the above, Nyuli teaches, in the same field of endeavor, a loading device (loading system 1401) for collapsing a collapsible stent (prosthesis) in preparation for delivery and implantation into a body (abstract) comprising a proximal decreasing diameter section (stage 1405 and 1407), a constant diameter section (stage 1409), and a sheath (anchoring hub 1433). Refer at least to Figures 14, 24 and column 20 lines 8-28.  Nyuli further teaches [claim 15] wherein the stent (prosthetic heart valve 1424 - Nyuli) (column 19, lines 10 – 35 - Nyuli) comprises a prosthetic heart valve frame (frame of valve heart valve 1424 - Nyuli) (Fig. 19 - Nyuli); [claim 16] wherein the stent (prosthetic heart valve 1424 - Nyuli) comprises a prosthetic mitral valve frame (Examiner’s note: a method of insertion of a prosthesis into the mitral valve, as discussed in column 22, lines 5 – 20, encompasses any of the prosthesis embodiments discussed throughout the disclosure of Nyuli including prosthesis 1424. Because the prosthesis 1424 is placed in the mitral valve the frame of the prosthesis is a mitral valve frame - Nyuli); and [claim 19] wherein the stent (prosthesis 1424 - Nyuli) comprises curved or spiral struts that, when collapsed into the loading device, fit together into a predictable and repeatable shape (Examiner’s note: looking at Fig. 19, the cardiac valve contains curved struts which spiral around each other, and are collapsible, as further shown in Fig. 19; the expansion and contraction of the valve is repeatable as it is made from a shape memory material – column 22, lines 33 – 55 - Nyuli). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the known and conventional delivery device of Stinson in view of Christakis with the stent as taught by Nyuli, for the purpose of being able to deliver a heart valve replacement to an in need patient, and to the appropriate location for a successful procedure.  To deliver a known stent in a known delivery device would have been obvious and well within the purview of one of ordinary skill in the art.

Regarding claims 17 and 18, the combination of Stinson and Christakis teaches the device of claim 1 above. Stinson further teaches wherein the delivery system is used to deliver a stent to a damaged vessel within the body (paragraph [0025]).
However, the combination of Stinson and Christakis is silent regarding (i) [claim 17] wherein the stent comprising the prosthetic heart valve frame is delivered transapically to a location within a patient's heart and (ii) [claim 18] wherein the stent is delivered by one of the following delivery methods: femoral access, venous access, trans-apical, trans-aortic, trans-septal, trans-atrial, retrograde from the aorta delivery techniques.
As to the above, Nyuli teaches, in the same field of endeavor, a loading device (loading system 1401) for collapsing a collapsible stent (prosthesis) in preparation for delivery and implantation into a body (abstract) comprising a proximal decreasing diameter section (stage 1405 and 1407), a constant diameter section (stage 1409), and a sheath (anchoring hub 1433). Refer at least to Figures 14, 24 and column 20 lines 8-28.  Nyuli further teaches [claim 17] wherein the stent comprising the prosthetic heart valve frame (prosthesis 1424 - Nyuli) is delivered transapically to a location within a patient's heart (Examiner’s note: as stated above any of the methods of insertion can be used with any of the prosthesis disclosed in Nyuli, and the method of transapical delivery is discussed in column 22, lines 33 – 58 - Nyuli); and [claim 18] wherein the stent is delivered by one of the following delivery methods: femoral access, venous access, trans-apical, trans-aortic. trans-septal, trans-atrial, retrograde from the aorta delivery techniques (column 22, lines 5 – 67 - Nyuli). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply the method of delivery of the implant as taught in Nyuli, to the known and conventional delivery system and method shown by Stinson for the predictable results of enabling the operator to delivery the implant to the desired location. To deliver a known stent in a known delivery device thorugh known means would have been obvious and well within the purview of one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed 08/12/2022 regarding the previous rejection under Nyuli in view of Finn and Christakis and the rejection under Khan in view Finn and Christakis have been considered but are moot as the rejections has been withdrawn in view of applicant’s amendments and a new ground of rejection has been set forth above under Stinson in view of Christakis and Khan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                             
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771